DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 15-17 in the reply filed on Jan. 13, 2021 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  it is difficult to read the equation in claim 1 in the claim amendment filed Sept. 24, 2018.  The term “10” and “Dη” are slightly cut off in the amendment filed Sept. 28, 2018.  Appropriate correction is required to fix the formatting error.  Please resubmit claims with the equation without the term “10” and “Dη” cut off.  This will require deletion of the equation and inserting the equation again.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 15-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant defines Dη as the diameter of the tip, but fails to claim the units for the tip diameter.  In the specification, Applicant recites the tip diameter in mm.  It is also unclear to the Examiner if Applicant intended for the average grit size to have units, such as microns, or what the basis is for grit size, such as U.S., or E.U., etc.  Please clarify the grit size and the tip diameter.  Claims 2-11 and 15-17 depend from claim 1 and lacks clarify for the same reasons above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minami (US 2015/0166392A1) in view of Gulati et al. (US 2014/0141217 A1 – hereinafter Gulati).
Regarding claims 1, 2, and 9, Minami (Figs. 2, 10, 11, 13 and abstract, [0003], [0063], [0126]-[0146],) discloses a method of processing a tempered glass with a processing unit (8) made of a diamond grind stone (corresponding to a piercing tool) having an abrasive material.  Minami discloses the tempered glass having a surface compressive stress and forming cutting trenches, long apertures (23) (part D – Fig. 13) and square apertures (24) (part E – Fig. 13) in the tempered glass.  Minami discloses a primary processing to cut out pieces of glass by forming trenches, to form long apertures (23), and to form square apertures (24) and secondary processing to chamfer the circumferential surface for the cut out pieces of glass, the long apertures, and the square apertures.  Therefore, based on the disclosure of Minami, it would be obvious to a person having ordinary skill in the art, in the forming of the trenches and the apertures forming a pilot hole through the laminated glass with the diamond grind stone and enlarging the pilot hole formed by the diamond grind stone with the diamond grind stone.  The primary processing of Minami provides for a step of forming a pilot hole through the laminated glass article with a piercing tool (i.e. diamond grind stone) and enlarging the pilot hole formed through the laminated glass article with a shaping tool (i.e. diamond grind stone) to form trenches (corresponding to an aperture), long apertures (also corresponding apertures), and square apertures (also corresponding apertures).  Further, based on the Fig. 2 and 10, it would be obvious to a person having ordinary skill in the art, in order to form trenches, the enlarging the pilot hole comprises translating the shaping tool after forming a pilot hole in order to form the trenches, long apertures, and square apertures, as claimed in claim 9.
Alternatively, as discussed above, Minami discloses secondary processing, and it would be obvious to a person having ordinary skill in the art, the secondary processing of Minami provides for a step of forming a pilot hole through the laminated glass article with a piercing tool (i.e. diamond grind stone) to form long apertures (corresponding to apertures) and square apertures (also corresponding to apertures) and enlarging the pilot hole formed with a shaping tool (i.e. diamond grind stone) since chamfering of the long apertures and squares apertures by the diamond grind stone is disclosed.  Further, it would be obvious the enlarging by chamfering of the long apertures and square apertures comprises translating the shaping tool to chamfer the long apertures and square apertures, as claimed in claim 9.
Minami (Fig. 2) illustrates the diamond grind stone in the primary process and discloses ([0130]-[0131]) as having a grit size #320 and a diameter of 1.5 mm and illustrates (Fig. 2) the tip angle is 0 degrees (within Applicant’s claimed angle of less than 15 degrees – claim 2).  This provides for an ADG parameter of 0, which is within Applicant’s claimed range of less than or equal to 12%, as determined by the equation.  
As discussed above, Minami discloses a tempered glass having a surface compressive stress for a display device, such as a mobile terminal tablet, touch panel, etc., but fails to disclose the tempered glass is a laminated glass article comprise the claimed core layer, first cladding layer, second cladding layer, the core layer comprising a core CTE (coefficient of thermal expansion) and the first and second layer comprising a clad CTE, the clad CTE less than the core CTE.  However, Gulati (Figures, [0006], [0013]-[0016]) discloses a strengthened glass (i.e. tempered glass), which is an ion-exchangeable laminate, for a display device comprising a core layer (11) and cladding layers (12) where the cladding layers have a clad CTE less than the core CTE.  Therefore, based on the disclosures of Minami and Gulati, it would be obvious to a person having ordinary skill in the art, in the method of processing a tempered glass disclosed by Minami, the tempered glass of Minami could be substituted by the tempered glass of Gulati, where the tempered glass of Gulati is an ion-exchangeable laminated glass comprising the claimed core layer, first cladding layer, second cladding layer, and the clad CTE less than the core CTE.  
Regarding claim 3, Minami fails to disclose a diameter of the diamond grind stone comprises a tip less than about 0.5 mm.  However, it would be obvious to a person having ordinary skill in the art, a smaller diameter tip less than a 1.5 mm tip used in the method, based on the required width of the long diameter apertures.  This change in required width would merely be a change in size, specifically diameter, of the diamond grind stone.  
Regarding claim 4, Minami ([0082] and [0092]) discloses experiment conditions of using a grain size of the diamond tip as 600.  Therefore, it would be obvious to a person having ordinary skill in the art, the piercing tool comprising an abrasive of 600 grit size on an outer surface of the piercing tool.  This provides for an abrasive particle of 400 grit or finer, as claimed in claim 4.  
Regarding claim 5, since the piercing tool is required to penetrate through the last tempered article in the stack (Fig. 10, 11, and 12), ([0058] and [0114]) the glass article is 0.7 mm thick having an adhesive (20) ranging from 80 microns to 100 microns,  it would be obvious to a person having ordinary skill in the art, in the method of Minami in view of Gulati, the piercing tool penetrates through a thickness of a last laminated glass article (700 microns) and adhesive (80 to 100 microns), such as a depth from about 780 to 800 microns, which ranges from 111% (780 microns/700 microns) to 114% (800 microns/700 microns) of the thickness.  
Regarding claim 8, in addition to the rejection of claim 1, Minami ([0078]) discloses the feed speed of the processing device (8) ranges from 8 to 30 mm/min, which overlaps Applicant claimed range of advancing the piercing tool at a speed of about 10 mm/min to about 15 mm/min.
Regarding claim 11, as discussed in the rejection of claim 1 above, in the primary processing in the enlarging, Minami discloses a diamond grind tool (i.e. shaping tool) having a grain size #320, and in the secondary processing in the enlarging Minami discloses a diamond grind tool (i.e. shaping tool) having a grain size #600.  Therefore, it would be obvious to a person having ordinary skill in the art, the shaping tool comprises abrasive particles disposed on an outer surface of the shaping tool.
Regarding claim 15, as discussed in the rejection of claim 1 above, it would be obvious to a person having ordinary skill in the art, in the primary processing Minami discloses enlarging with a diamond grind stone (i.e. first shaping tool) to form long apertures (23) and square apertures (24).  In the primary processing, Minami discloses a grain size of #320 ([0130).  Minami further discloses secondary processing to chamfer ([0126]) the long apertures (23) and square apertures (24) and ([0139]) discloses during secondary processing the diamond grind stone (i.e. second shaping tool) having a grain size of 600, which is a finer grit size than the first grit finish.  Therefore, based on the disclosure of Minami, it would be obvious to a person having ordinary skill in the art, the claimed first shaping tool having a first grit finish, inserting a second shaping tool having a second grit finish that is finer than the .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minami (US 2015/0166392A1) in view of Gulati et al. (US 2014/0141217 A1 – hereinafter Gulati) as applied to claim 1 above, and further in view of Hong et al. (US 2013/0068505 A1 – hereinafter Hong).
Regarding claim 17, Minami in view of Gulati fails to disclose the method further comprising subjecting the laminated glass article to an ion exchange process after formation of the aperture.  However, Hong (abstract, [0029], and [0044]) discloses a method of strengthening edges of glass sheets where voids are formed in a mother sheet and the edges of these voids may correspond to a portion of new edges, discloses immersing the sheet in a chemical strengthener to strengthen edges of the voids, such as potassium nitrate (alkali nitrate) so the edges of the voids are strengthened.  Additionally, Gulati ([0013]) discloses the laminate is an ion exchangeable laminate and ([0007]) discloses ion exchange of alkali metal ions, such as potassium, in the surface of the glass (i.e. chemical strengthening).  Therefore, based on the additional teachings of Gulati and Hong, it would be obvious to a person having ordinary skill in the art, to improve the glass article formed by the method of Minami in view of Gulati, specifically by subjecting the ion-exchangeable laminate with newly formed edges and voids with edges to edge strengthening by immersing the ion-exchangeable laminated sheet in a chemical strengthener to strengthen edges of the voids, which is an ion exchange process, as taught by Gulati.
Allowable Subject Matter
If the 35 U.S.C. 112(b) or 112 (pre-AIA ), second paragraph issues are resolved, it appears, claims 6-7 and 10 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter for the claims are discussed below.

Regarding claim 7, Minami (claim 15) discloses the rotation of the processing device (8) (i.e. diamond grind stone) is set in a range from 2000 to 30,000 rpm, and therefore, fails to disclose the claimed rotational speed of at least about 50,000 rpm.
Regarding claim 10, Minami fails to disclose flowing a coolant from about 1300 ml/min to about 1700 ml/min to cool at least one of the piercing tool and the shaping tool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LISA L HERRING/               Primary Examiner, Art Unit 1741